Citation Nr: 1630516	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for bilateral knee pain.

2.  Entitlement to service connection for joint pain involving the knees and legs, to include as due to undiagnosed illness and as residuals of nerve agent pills or shots.

3.  Entitlement to service connection for a brain tumor, to include as due to undiagnosed illness and as residuals of nerve agent pills or shots.

4.  Entitlement to service connection for a bilateral shoulder condition, to include as due to undiagnosed illness and as residuals of nerve agent pills or shots. 

5.  Entitlement to service connection for a heart condition, to include as due to undiagnosed illness and as residuals of nerve agent pills or shots.

6.  Entitlement to service connection for a physical for compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1991 and from June 1994 to October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, with current jurisdiction transferred to the RO in Phoenix, Arizona.  The Veteran filed a notice of disagreement (NOD) in October 2008.  A statement of the case (SOC) was provided in October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on November 2011.

The Veteran participated in a Board hearing in April 2016.  A transcript is of record and has been reviewed.

The Veteran submitted copies of additional treatment records in April 2016 that was accompanied by a signed waiver of RO consideration.  As such, these records shall be afforded due consideration in the first instance by the Board.

As an initial matter, the Board notes that the Veteran had historically filed a separate claim of service connection for residuals of nerve agent pills and shots.  However, at the 2016 Board hearing, the Veteran provided testimony that appears to indicate that the residuals to which he refers are actually the other conditions for which he has claimed service connection based upon undiagnosed illness and various other environmental exposures serving in Southwest Asia during military service.  As such, the Board has found that this claim is actually a part of all of his other service connection claims and not actually a separate and distinct claim for benefits based upon different residuals.  As such, the issues have been amended to reflect this finding.

Additionally, in regard to the Veteran's bilateral knee and leg complaints as well as his complaints of joint pain, the Board again finds based upon his 2016 Board testimony that these complaints appear to solely affect the knee joints.  As such, these issues have been consolidated into one common claim that is alleged to be due to undiagnosed illness and or residuals of nerve agent pills and shots, among other environmental factors sustained in duties performed in Southwest Asia during military service.  The captions on the title page have been amended accordingly.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for rhinitis, birth defects in child, gout, hiatal hernia, Sjogren's Syndrome, degenerative disc disease, hypertension, fibromyositis, allodynia, a lung condition, and fibromyalgia  have been raised by the record in an August 2015 and October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for joint pain involving the knees and legs, a brain tumor, a bilateral shoulder condition, and a heart condition, to include as due to undiagnosed illness and as residuals of  nerve agent pills or shots are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1998, the RO denied a claim of entitlement to service connection for bilateral knee pain.  The Veteran did not submit any additional evidence or intent to appeal the June 1998 rating decision within a year of notification and it became final in June 1999.  Thus the June 1998 rating decision is the last final rating decision of record in regard to the issue of entitlement to service connection for bilateral knee pain.

2.  The evidence received since the RO's June 1998 decision which denied service connection for entitlement to service connection for bilateral knee pain bears directly and substantially upon the specific matter under consideration, and does raise a reasonable possibility of substantiating the claim.

3.  A physical for compensation is a request for an administrative action and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's June 1998 decision, which denied entitlement to service connection for bilateral knee pain; the claim for entitlement to service connection for bilateral knee pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for the establishment of service connection for a physical for compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a letter dated in August 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  Here, it appears that VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Bilateral Knees

The Veteran initially filed a claim for service connection for bilateral knee pain in September 1996.  The evidence at the time of the adjudication of the Veteran's claim in a June 1998 rating decision consisted of the Veteran's statements, service treatment records with no indication of any treatment or diagnoses for any knee disabilities, outpatient treatment records with no showing of any knee disabilities, and an August 1997 VA examination that found no diagnosed knee disability.  The June 1998 rating decision denied that claim on the basis that there was no showing of any current diagnosed knee disability.  The Veteran was notified of the decision on June 12, 1998.  He had until June 12, 1999 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until December 2007, over 8 years after the deadline.  Therefore, the June 1998 rating decision became final. 

Since the June 1998 rating decision was finalized, the Veteran has submitted additional statements; current treatment records with showings of treatment for chondromalacia patella and degenerative joint disease of the left knee, bilateral tendonitis of the knees; and a March 2014 Gulf War examination.  These statements and records are new because they had not been previously considered.  They are also material because they are not merely cumulative of the same evidence that was in existence at the time of the June 1998 rating decision, but rather make a material fact more plausible, namely that the Veteran does have a currently diagnosed bilateral knee disability that may be related to in-service environmental exposures during service in Southwest Asia.  

Consequently, the Board finds that new and material evidence has been received since the June 1998 final rating decision and reopening the claim for service connection for bilateral knee pain is warranted.  

As discussed in the Introduction section, the Veteran's bilateral knee pain claim has been combined with his claims for bilateral leg pain, joint pain, and residuals of nerve agent pills and shots.  It has been determined that this combined claim requires additional development and is discussed in further detail in the Remand section that follows.

Physical for Compensation

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a physical for compensation.  A physical for compensation is not a disability for VA purposes. 

In this case, the Veteran's claim for a physical for compensation appears to be request for an examination for his other claimed disabilities and is merely a request for an administrative action that would normally be performed, and incidentally has been performed in this case, within the purview of the VA's duty to assist and not a disability in and of itself for which VA compensation benefits are payable.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110, 1131.  A physical for compensation is merely an administrative request and is not a disability for which service connection can be granted.  As such, service connection for a physical for compensation is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a physical for compensation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for bilateral knee pain is reopened.  The claim is granted to that extent only.

Entitlement to service connection for a physical for compensation is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Here, the record reflects that the Veteran was last provided with a Supplemental Statement of the Case (SSOC) for his claims on December 2015 and forwarded for adjudication by the Board.  Thereafter, VA examinations conducted in January 2016 and VA outpatient treatment records from December 2015 to present that were pertinent to the disabilities for which service connection is claimed were then subsequently associated with the claims file. The Veteran was never provided with any additional SSOCs or rating decisions for these conditions.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

Here, the claims file reflects that the Veteran has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in November 2011, the old provision would apply.

However, it is also noted that, currently, VA has not interpreted the aforementioned  amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, the Veteran did not submit the evidence in question (i.e. the January 2016 VA examinations and VA outpatient treatment reports).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  There is no indication in the claims file that the Veteran objected, either explicitly or constructively, to this evidence being first reviewed by the AOJ, further noting that he has had almost 6 months to respond since the notification in January 2016.

Accordingly, this claim must be remanded to the RO for initial review and consideration of the January 2016 VA examinations and updated VA outpatient treatment reports in the first instance.  After consideration of the new evidence has been afforded as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
2. Thereafter, the RO should then review and consider the January 2016 VA examination reports and current VA outpatient treatment reports in the first instance and conduct any further development that may be necessary.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


